Citation Nr: 1615288	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include psoriatic arthritis.

2.  Entitlement to service connection for a right shoulder disability, to include psoriatic arthritis.

3.  Entitlement to service connection for a left ankle disability, to include psoriatic arthritis.

4.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a June 2007 rating decision of the VA RO in St. Petersburg, Florida.  The case is currently under the jurisdiction of the Atlanta RO.  The Board remanded the claims in January 2014 and June 2015.

In October 2013, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board referred the issues of service connection for cellulitis of the right lower extremity and fatty liver disease to the Agency of Original Jurisdiction (AOJ) in its June 2015 decision.  The AOJ adjudicated the fatty liver disease claim, but has not adjudicated the cellulitis of the right lower extremity claim.  Therefore, the issue of service connection for cellulitis of the right lower extremity is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left ankle disability and compensable initial rating for the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability was as likely as not aggravated by his service-connected psoriasis.

2.  The Veteran does not have a current diagnosis of psoriatic arthritis of the right shoulder; arthritis of the right shoulder is not shown in service or within one year of discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease of the right shoulder is the result of a disease or injury during his active duty service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the right knee claim, this claim is granted herein.  Any error related to the VA's duty to notify and assist is moot for this issue.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the right shoulder claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports and addendum opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent VA examinations to address his right shoulder claim in April 2006, and June 2014 with September 2014, October 2014, and January 2016 addendum opinions.  The examinations/opinions involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board notes that the June 2014 VA examiner did not review the service treatment records.  Such is not a fatal flaw.  The subsequent addendum opinions included a review of the service treatment records.  And, for that matter, the service treatment records do not show any inservice right shoulder complaints.  The examiner's failure to review these records/verify the lack of complaints is harmless error.

Some discussion of the Veteran's October 2013 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the nature and etiology of his right shoulder disorder.  Notably, the Veteran testimony triggered the Board's decision to remand this claim previously for a new VA examination and opinion.

The Board remanded the claims in January 2014 and June 2015 for additional evidentiary development including obtaining outstanding VA treatment and SSA records, scheduling the Veteran for a VA examination, and obtaining addendum opinions.  The AOJ obtained updated VA treatment records, as well as SSA records.  The AOJ also scheduled the Veteran for a new VA examination in June 2014 and obtained addendum opinions in September 2014, October 2014, and January 2016.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Right Knee

The Board obtained a VA medical opinion in January 2016 regarding the etiology of the Veteran's right knee disability.  The examiner concluded that the Veteran's right knee arthritis was the result of age-related degeneration, not a service-connected disability.  However, he then explained that elective surgery, such as that which the Veteran intended to undergo for his right knee disability, should be postponed during a psoriasis flare up due to an increased risk of infection.  This seems to support the Veteran's contention that he was unable to undergo right knee surgery due to his service-connected psoriasis, leading to an aggravation of this nonservice-connected disability.  Although the examiner's opinion is vague as to this point, it does seem to generally support the aggravation claim.  The Board has considered remanding this claim for yet another opinion.  However, as this opinion supports the Veteran's claim and there is no medical evidence to rebut the association, the Board concludes that Remand is not necessary.  The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's currently diagnosed right knee degenerative joint disease is related to his service-connected psoriasis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for right knee degenerative joint disease is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Shoulder

Initially, the Board notes that the Veteran has already been service-connected for psoriasis and psoriatic arthritis of the left knee, bilateral wrists, and bilateral hands.  As psoriatic arthritis of other joints would also be service connected, the initial question before the Board is whether the Veteran has a current diagnosis of psoriatic arthritis of the right shoulder.  The Board cannot find evidence of such a diagnosis.  

The Veteran's VA treatment records and examination reports note complaints of right shoulder pain and x-rays showing arthritis.  None of these records diagnose the Veteran with psoriatic arthritis for the right shoulder.  Significantly, the January 2016 VA examiner reviewed the right shoulder x-rays performed in June 2014 and concluded that they showed degenerative arthritis of the AC joint, not psoriatic arthritis.  He explained that psoriatic arthritis x-rays findings show patchy osteoporosis and erosions.  The Veteran's x-rays showed neither.  He further explained that psoriatic arthritis generally does not affect the AC joint.  As the evidence does not support a diagnosis of psoriatic arthritis of the right shoulder, service connection cannot be granted for such.

Notwithstanding the above conclusion, the Board must also consider whether service connection is warranted for any other right shoulder diagnosis.  

The January 2016 VA examiner diagnosed the Veteran with mild degenerative joint disease of the AC joint.  The June 2014 VA examiner also diagnosed him with a right shoulder bone spur.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra. 

A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any right shoulder problems, including degenerative joint disease or a bone spur, during his military service.  His separation examination and report of medical history was normal for his upper extremities.  He does not argue the contrary.  Without evidence of an in-service disease or injury, the Veteran's claim fails.  

Moreover, even if the Board were to ignore the lack of in-service injury, there is no medical evidence to support a medical nexus between the Veteran's current degenerative joint disease of the right shoulder and his military service.  He was afforded a VA examination in June 2014 to address this precise question.  The June 2014 examiner noted the lack of right shoulder injuries in service as well as the Veteran's post-service employment in heavy construction for over 20 years.  In light of this history, she concluded it was more likely than not that the wear and tear of his post-service occupation caused his right shoulder condition, not his military service.  There is no medical evidence to contradict this negative opinion.  Without such evidence of a medical nexus, service connection cannot be granted.

Consideration has been given to the Veteran's contentions that his right shoulder complaints are manifestations of psoriatic arthritis, which is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic and rheumatologic medicine, particularly in the context of specific x-ray findings and a long history of heavy construction employment.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms relating to his right shoulder, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  Moreover, the January 2016 VA examiner, a rheumatologist, is certainly competent to provide an opinion on the type of arthritis that the Veteran has in his right shoulder and has determined that it is not psoriatic arthritis.  

The provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology have been considered.  Although arthritis is one of the listed chronic diseases, the Veteran has not complained of right shoulder pain since service, nor is there any indication in the medical evidence of such continuous symptoms.  There is also no indication that the Veteran was diagnosed with arthritis of the right shoulder within one year of discharge.  Service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claim of entitlement to service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for right knee degenerative joint disease is granted.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

This decision has granted service connection for right knee degenerative joint disease.  That condition seems fairly severe by virtue of the fact that a total knee replacement has been advised.  There are also indications that the knee locks up and gives away, and that he experiences a disturbed gait.  The June 2014 VA examination references his use of cane due to right knee pain.  Although not explicitly contended, these findings raise the question of secondary service connection for the claimed left ankle disability.  An opinion is needed. 

Further, with regard to the left ankle claim, the VA examiner was directed to provide an opinion on whether the Veteran's service-connected diabetes mellitus, type II (DM), may have caused or aggravated his left ankle enthesophytes.  He concluded that enthesophytes are developmental and that the June 2014 VA examiner's opinion that infection or metabolic changes are potential causes of enthesophytes was "not valid."  He summarily determined that the diabetes had neither caused nor aggravated the left ankle disability.  No rationale was provided for this opinion.  In light of this deficiency, this claim must be remanded for an addendum opinion.  See Barr, supra.

With regard to the left knee claim, the VA examiner was directed to provide an opinion on whether the Veteran's left total knee replacement (TKR) was related to his service-connected left knee psoriatic arthritis.  The examiner responded that he could not ascertain the conditions leading to the TKR, yet concluded, without rationale, that it was likely similar to the right knee degenerative joint disease and not attributable to psoriasis.  He also failed to address whether the symptoms of the TKR could be distinguished from those of the psoriatic arthritis.  In light of these deficiencies, this claim must be remanded for a new VA opinion in compliance with the June 2015 Board Remand.  See Stegall, supra; see also Barr, supra; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to an orthopedist or rheumatologist in order to provide an addendum opinion for the Veteran's left ankle and left knee claims.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

With regard to the Veteran's left ankle disability, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed left ankle enthesophyte is caused or aggravated (made worse) by his service-connected DM.  In answering this question, the examiner should specifically address the June 2014 VA examiner's comment that metabolic changes are a possible cause of enthesophytes.  If the examiner finds that metabolic changes are not a possible cause of enthesophytes, s/he must support this conclusion with rationale.

With regard to the Veteran's left ankle disability, the examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed left ankle enthesophyte is caused or aggravated (made worse) by his service-connected right knee disability.  The examiner should address the Veteran's complaints of painful motion, functional loss, giving away, locking, and disturbed/altered gait.

With regard to the Veteran's left knee disability, the examiner should specifically state whether the Veteran's left TKR is at least as likely as not the result of his service-connected psoriatic arthritis.  The examiner should identify the evidence that support the opinion.  If the examiner determines they are not related, s/he must identify what symptoms the Veteran has that are attributable to his service-connected psoriatic arthritis of the left knee and what are attributable to his nonservice-connected left TKR.  If the examiner is unable to distinguish between the TKR and psoriatic arthritis symptoms, s/he must so state.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claims of entitlement to service connection for a left ankle disability and an increased rating for psoriatic arthritis of the left knee should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


